The opinion of the Court was ■ drawn up by
GIoodenow, J.
In my opinion, it appears from the evidence reported, that the wagons were legally seized by the plaintiff, on execution, and the seizure was not abandoned, nor lost, up to the time when the agreement was made with the defendant; that the agreement alleged in the writ is proved by two witnesses, and is satisfactorily established, notwithstanding the denial of the defendant, whose complicity with the debtor, in the fraudulent secreting of-his property may well be suspected; that said agreement is founded on a good and legal consideration; and that the defendant has failed to perform the same.
The wagons are alleged in the writ to have been of the value of one hundred and sixty dollars, and the testimony proves them to have been of that value.
Judgment for the plaintiff. — Damages, §160, with interest from November 15, 1858.
Tenney, C. J., Rice, May, Davis and Kent, JJ., concurred.